Birdsong, Chief Judge.
The appellant, Ralph Stewart, Jr., brings this appeal from an order of the trial court denying appellant’s motion to recuse the trial judge on allegations that his “impartiality might reasonably be questioned,” and that he had “a personal bias or prejudice concerning defendant and counsel.”
This appeal was taken as a direct appeal under OCGA § 5-6-34 (a). The “order” appealed from is not “final” within the meaning of OCGA § 5-6-34 (a), and does not come within any of the enumerated exceptions in that subsection. Accordingly, as the case remains pending below, and there being no final judgment, and no certificate for immediate review or application for appeal made to this court, the appeal is premature and must be dismissed for lack of jurisdiction. Porter v. Calhoun County &c. Comm., 167 Ga. App. 53 (306 SE2d 58); Calloway v. Calloway, 161 Ga. App. 752 (289 SE2d 559); accord Deans v. Kingston Dev. Corp., 248 Ga. 557 (285 SE2d 11); Kristensen v. Kristensen, 238 Ga. 294 (232 SE2d 564); Wiley v. Williams, 161 Ga. App. 601 (289 SE2d 27); Citibank v. Hill, 158 Ga. App. 574 (281 SE2d 650); Shuford v. Jackson, 139 Ga. App. 469 (228 SE2d 605).

Appeal dismissed.


Deen, P. J., and Pope, J., concur.

Dennis C. Sanders, District Attorney, for appellee.